Citation Nr: 1647984	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic yeast infections.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

3.  Entitlement to service connection for premature menopause, to include irregular menstrual cycles, and night sweats, claimed as secondary to service-connected non-Hodgkin's lymphoma.

4.  Entitlement to service connection for a disability manifested by loss of balance, claimed as secondary to service-connected non-Hodgkin's lymphoma.

5.  Entitlement to service connection for tinnitus, claimed as secondary to service-connected non-Hodgkin's lymphoma.

6.  Entitlement to service connection for insomnia, claimed as secondary to service-connected non-Hodgkin's lymphoma.
7.  Entitlement to service connection for left upper extremity numbness, claimed as secondary to service-connected left elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in  which the RO, inter alia, denied  service connection for PTSD, MDD, premature menopause, irregular menstrual cycles, insomnia, night sweats, loss of balance, tinnitus, chronic yeast infection, and numbness of the left upper extremity.  The Veteran filed a notice of disagreement as to the denials in February 2008.  In a December 2008 statement of the case (SOC), the RO addressed the denials of service connection.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) as to the claims in March 2009.

In March 2016, the Veteran testified during a l Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.  During the hearing, the undersigned granted a 60-day abeyance for the submission of additional of Subsequent to the hearing, the Veteran submitted additional evidence, long  with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board's disposition of the claim for service connection for chronic yeast infections is set forth below.  The claims for  service connection for a psychiatric disorder to include PTSD and MDD, premature menopause with irregular menstrual cycle, night sweats, insomnia, a disability manifested by loss of balance, tinnitus, and numbness of the left upper extremity are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDING OF FACT

During the March 2016 hearing, the Veteran withdrew her appeal as to the claim of entitlement to service connection for chronic yeast infections.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim for service connection for chronic yeast infections are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the March 2016 Board hearing, the Veteran expressed her desire to withdraw from appeal the claim of entitlement to service connection for chronic yeast infections.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to  this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for chronic yeast infections is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining service connection claims on appeal is warranted.

With regard to claimed psychiatric disability to include PTSD and MDD, the Veteran asserts that she suffers from these disabilities as a result of her service-connected disabilities, or due to in-service retaliation she suffered for taking sick leave for in-service treatment for non-Hodgkin's lymphoma.  See, e.g., the March 2016 Board hearing transcript.  To this end, the Veteran has been awarded survive connection  for multiple disabilities, to include residuals of non-Hodgkin's lymphoma.  Her STRs show that she was diagnosed with and treated for non-Hodgkin's lymphoma during her military service.  See, e.g., the STR dated October 1995.  She underwent chemotherapy and radiation in 1995 and 1996, and she was followed by psychiatry during her treatment.  Notably, in January 1997, a psychiatry note documented the Veteran's report of physical and sexual abuse as a child, as well as adult stressors including work and family; a diagnosis of MDD (mild), was indicated.  A July 1999 Medical Evaluation Board determined that the Veteran was no longer fit to serve as a result of her physical disabilities, and she was placed on the Temporary Disabled Retirement List (TDRL).  Post-service treatment records document diagnoses pf MDD, PTSD, and adjustment disorder.  See, e.g., the VA treatment records dated in August 2001, October 2001, August 2006, and December 2006.  The Veteran has not been afforded a VA examination in connection with her claimed psychiatric disability to include PTSD and MDD.  

Thus, there remain questions as to current diagnosis and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for  a VA examination to obtain appropriate medical opinions addressing  direct and secondary service connection is needed  to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As for the claim of service connection for premature menopause, to include irregular menstrual cycles and night sweats, the Veteran asserts that these disabilities are secondary to her treatment for service-connected non-Hodgkin's lymphoma.  See, e.g., March 2016 Board hearing transcript, pg. 5.  To this end, STRs dated in March 1998 note the Veteran's complaints of periodic hot flashes, night sweats, and continued irregular menstrual cycle subsequent to her treatment for non-Hodgkin's lymphoma.  An August 1999 staff review of the Veteran's chart document findings consistent with significantly diminished ovarian reserve; the treatment provider stated it was "[a]s likely as not [that] the reason for her diminished ovarian reserve is the treatment she received for her lymphoma."  A June 2008 VA gynecological examiner noted that, "subsequent to the chemotherapy, the [Veteran] also noticed decreased libido, night sweats, and hot flashes," as well as abnormal bleeding problems.  The examiner stated that an ultrasound should be performed for further evaluation as to the etiology of the symptoms.  An October 2008 VA examiner similarly notes that, after her treatment for non-Hodgkin's lymphoma, the Veteran "developed irregular bleeding and has continued to have intermittent abnormal uterine bleeding to the present time."  

Thus, although the Veteran's symptoms of abnormal menstrual cycle, night sweats, and hot flashes are well-documented in the record, a diagnosis as to these symptoms, such as premature menopause, has not yet been confirmed.  See Colvin, supra.  Accordingly, the Board finds that the Veteran's claim must be remanded so that she can be afforded a VA gynecological examination to obtain medical findings/opinions addressing these outstanding questions.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4). 

With respect to claimed neurological disability of the left upper extremity, the Veteran asserts that she suffers from numbness in her left arm due to her service-connected left elbow disability, or as due to her in-service treatment for non-Hodgkin's lymphoma.  See, e.g., the March 2016 Board hearing transcript, pgs. 9-11.  

VA treatment records dated in October 2008 show that the Veteran has experienced pain and dysesthesias in the left upper extremity, which she dates to her first left elbow dislocation in 1995.  The treatment provider noted that examination showed no neurological basis for the dysesthesias.  The treatment provider further stated that, although there was a possibility of left cubital tunnel syndrome, Tinsel's test was negative and there was no atrophy of the left forearm muscle or decrease in modality of sensation in the fingers.  The treatment provider therefore concluded that he could rule-out cubital tunnel syndrome, as well as left ulnar neuropathy.  He further opined that the claimed dysesthesias were likely related to the Veteran's depression.  See October 2008 VA treatment record. 

During the March 2016 Board hearing, the Veteran testified that she continues to experience numbness in her left upper extremity, which has persisted since her in-service elbow dislocations.  See March 2016 Board hearing transcript, pgs. 9-10.  Critically, the record does not reflect that the Veteran has been afforded a VA examination, to include complete neurological testing, in connection with the service connection claim for left upper extremity disability.  As such, the Board finds that this issue must be remanded the Veteran with an appropriate VA examination to obtain medical findings/opinions addressing  these outstanding questions of diagnosis and nexus.  See Charles, supra; see also 38 C.F.R. § 3.159(c)..

As for claimed tinnitus, insomnia, and disability manifested by loss of balance, the Veteran asserts that she suffers from these problems  as a result of her in-service treatment for non-Hodgkin's lymphoma.  See, e.g., March 2016 Board hearing transcript, pgs. 17-18, 24, and 27.  Post-service treatment records document the Veteran's difficulty falling asleep and staying asleep.  See, e.g., the VA treatment records dated July 2006 and January 2007.  Moreover, as to the tinnitus and loss of balance, although treatment records do not confirm diagnoses, the Board recognizes that the Veteran is competent to assert that she suffers from loss of balance and ringing in her ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the Veteran has not been afforded VA examinations in connection with her insomnia, tinnitus, and loss of balance claims, the Board finds that remand is appropriate for VA examination to obtain medical findings/opinions addressing these outstanding questions of diagnosis and nexus.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of her claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo the above-referenced examinations, to  ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

In a May 2016 statement, the Veteran requested that VA ensure her complete post-service treatment records were obtained.  To this end, the Board notes that the Veteran submitted VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated in August 2006 identifying treatment from the Cleveland Clinic, Johns Hopkins Hospital, University Hospital in Cleveland, Ohio, Dr. Z. in Fairfax, Virginia, Dr. C. in Westlake, Ohio, as well as Walter Reed Army Hospital, Dewitt Army Hospital, Fort Jackson Medical Center, Camp Casey Medical Center, Fort Leonardwood, Fort McNair, and Bethesda Army Hospital.  A review of the evidence indicates that the Veteran's complete treatment records from these providers have neither been requested nor obtained.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, all  outstanding, pertinent private (non-VA) medical records.-particularly, complete medical records from the Cleveland Clinic, Johns Hopkins Hospital, University Hospital, Dr. Z. and Dr. C (as discussed above).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's treatment records from Walter Reed Army Hospital, Dewitt Army Hospital, Fort Jackson Medical Center, Camp Casey Medical Center in Korea, Fort Leonardwood, and Fort McNair, as referenced above.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  In particular, request authorization to obtain complete medical records from the Cleveland Clinic, Johns Hopkins Hospital, University Hospital, Dr. Z., and Dr. C., as referenced above.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record-including any relevant records from the Cleveland Clinic, Johns Hopkins Hospital, University Hospital, Dr. Z., and Dr. C.-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination(s) of as to her claimed premature menopause including irregular menstrual cycle and night sweats, as well as her claimed insomnia, tinnitus, and disability manifested by loss of balance, by one or more appropriate physician(s).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each designated physician, and each examination report should include discussion of the Veteran's documented medical history and assertions.  Each examiner should elicit from the Veteran a detailed account of any instances of in- and post-service premature menopause symptoms, irregular menstrual cycle, night sweats, insomnia, tinnitus, and loss of balance.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

a. The examiner should either diagnose or rule out premature menopause, to include irregular menstrual cycle and night sweats.

b. The examiner should either diagnose or rule out tinnitus, disability manifested by insomnia, and a disability manifested by loss of balance.

c. With respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability:

(1) had its onset during  active duty service or is otherwise medically related to such service; or, if not, 

(2). was caused, OR is or has been aggravated (worsened beyond natural progression) by the treatment for service-connected non-Hodgkin's lymphoma.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b):

In addressing the above, each examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions.

In this regard, each examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Notably, the absence of evidence of treatment for any claimed disability in the Veteran's service treatment records should not, standing alone, serve as the basis for a negative opinion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist to address her claimed psychiatric disability to include PTSD and MDD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner(s) should elicit from the Veteran a detailed account of any instances of in- and post-service psychological symptoms. 

If an examination is conducted, all necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should reported in detail.

The examiner should clearly identify all psychiatric disability(ies)-to include MDD, adjustment disorder, and PTSD-currently present, or validly diagnosed at any point pertinent to the current claim (even if now asymptomatic or resolved).

If a diagnosis of PTSD is deemed appropriate, the examiner must fully explain how the diagnostic criteria are met, to include identifying the stressor(s) underlying the diagnosis (to include indicating whether such is/are related to hostile military or terrorist activity) and comment upon the link, if any, between the stressor(s) and the Veteran's symptoms 

With respect to each diagnosed psychiatric disability other than PTSD-to include MDD and adjustment disorder-the  examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service, was manifested during the first post-service year (for psychosis) or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated (worsened beyond natural progression, by service-connected disability-in particular, non-Hodgkin's lymphoma.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective in- and post-service evidence, and all lay assertions.

The examiner should note that the absence of evidence of treatment for a psychiatric disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, to address her claim for service connection for a neurological disability of the left upper extremity.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate neurological tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly either diagnose or rule out a neurological disability of the left upper extremity 

If any such disability is s diagnosed, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that each such diagnosed disability was caused, OR is, or has been aggravated (worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities, to include the left elbow disability and/or non-Hodgkin's lymphoma.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include, to the extent possible, identifying the baseline level of disability prior to the aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, as well as all lay assertions.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each remaining claim on appeal in light of all pertinent evidence (to include all that added to VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


